PER CURIAM.
Affirmed. See Tukes v. State, 115 So.3d 1014 (Fla. 4th DCA 2013) (citing Parks v. State, 101 So.3d 1265, 1265 (Fla. 4th DCA 2012), and Jackman v. State, 88 So.3d 325, 327 (Fla. 4th DCA 2012)); see also Medina v. State, 690 So.2d 1241, 1249 (Fla.1997) (constitutionality of statute improper subject of Rule 3.850 motion).
Based on appellant’s history of litigating legally frivolous post-conviction claims in this court, the clerk is hereby directed to send a certified copy of this opinion to the appropriate institution for disciplinary proceedings. § 944.279(1), Fla. Stat. (2012); Sears v. State, 123 So.3d 1160 (Fla. 4th DCA 2013). Appellant is cautioned that any further frivolous or malicious filings will result in this court imposing the sanction of no longer accepting his pro se filings. State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999).
WARNER, GROSS and GERBER,'JJ., concur.